Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 17-20, drawn to a domestic appliance with a chassis and a door hinged to the chassis and at least one cable tube arranged within the region of a rotating axis of the door for guiding an electrically conducting cable from the door frame to the chassis.
Group II, claim(s) 8-14 and 16 drawn to a domestic appliance with a chassis and at least one routing cable tube arranged within the chassis for guiding a section of a cable within the chassis.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.


A domestic appliance comprising a routing cable tube arranged within the chassis of the appliance (to be found in claim 8).

During a telephone conversation with Steven J, Solomon on 1/29/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7, 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-14 and 16 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the the main section”.
Claim 2 also recites “the main section and/or the first end section and/or the second end section…” It is suggested to change this limitation to read, wherein at least one of the main section, first end section and second end section of the cable tube is made of…” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubacker et al (US 2,665,414).

Hubacker discloses regarding claim 1, a domestic appliance (for example a refrigerator col. 1, I. 6), comprising a chassis (cabinet B) and a door (C) hinged to the chassis (B) around a rotating axis of the door, wherein the door comprises: at least one door panel (figure 1 ), a door frame (30) attached at an inner side of the door panel, an electric or electronic unit (G) (See Column 2, Lines 26-52) attached at the door, an electrically conducting cable (34, 35, 36) (See Column 5, Line 24) for interconnecting the 
	Regarding claim 3, the main section (31) of the cable tube is arranged substantially inclined with a sharp angle to the rotating axis of the door (figure 2, near reference sign 33);
	Regarding claim 4, Fig 6. Shows the second end portion of the being perpendicular to the door when closed. 
	Regarding claim 5, The figures show the first end (32) of the cable tube being parallel to the door panel when the door is closed. 
	Regarding claim 6, when the door (C) is closed, the cable tube (31) is arranged such that the main section (31) is guiding the cable (34-36) away from a door hinge (46). (See Figs 2 and 3)
	Regarding claim 7, when the door (C) is closed, the cable tube (31) is arranged such that the second end section (near 37) is guiding the cable (34-36) away from the main section (33). (See Figs 2 and 3) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubacker et al (US 2,665,414) in view of Evans et al (US 3,053,564).

The teachings of Hubacker, with respect to claim 1 have been discussed above. Hubacker fails to disclose, regarding claim 2, the cable tube is made from an elastic material. Evans discloses, regarding claim 2, a cable tube being made from rubber, which is an elastic material. (See Column 1, Lines 20-25) It 

Hubacker discloses regarding claim 17, a domestic appliance (for example a refrigerator col. 1, I. 6), comprising a chassis (cabinet B) and a door (C) hinged to the chassis (B) around a rotating axis of the door, wherein the door comprises: at least one door panel (figure 1 ), a door frame (30) attached at an inner side of the door panel, an electric or electronic unit (G) (See Column 2, Lines 26-52) attached at the door, an electrically conducting cable (34, 35, 36) (See Column 5, Line 24) for interconnecting the electric or electronic unit (G) to a control unit (F) arranged at or in the chassis (figure 1) of the domestic appliance, a cable channel (48) attached or attachable to the door frame (35) for guiding a first section of the cable (34-36), and a cable tube (31, 32) arranged within the region of a rotating axis (x) of the door (See Figures 1 and 3) for guiding a second section of the cable from the door frame (20, 22, 24) to the chassis (28), wherein the cable tube (31, 32) comprises a main section (31 ), and a first end section (32) for connecting the cable tube to the hinge-sided end of the door (C) and a second end section (near clamp means 37) for connecting the cable tube (32) to the chassis (B), wherein the main section (31) is connecting the first end section and the second end section, and wherein at least the first end section (32) is configured to be freely pivotable relative to a rotational axis running essentially in parallel to the main section (31). Hubacker fails to disclose regarding claim 17, the cable tube having a double bend configuration such that said first and second end sections thereof extend at respective angles relative to said main section generally away from one another, said main section extending along a longitudinal axis that is inclined 6relative to the rotating axis of said door, at least one of said first end section or said second end section of said cable tube being rotatable relative to said longitudinal axis of said main section upon rotation of said door about the rotating axis thereof, wherein undue angular bending of said cable tube in a plane of the tube is effectively avoided upon rotation of said door between closed 

Evans discloses regarding claims 17 and 20, a cable tube (as shown in Figs 1 and 2) having a double bend configuration. Where a first end (30) and second end (at or near 36) which generally extend away from each other, the first and second ends, when attached to a frame and door would rotate around orthogonal axes of each other. This prevents undue bending when the door is opened and closed when the door introduces torsional movement. (See Column 1, Lines 35-46, Column 3, Lines 28-46) As the end of the cable tubes are rotatable, bearings are not required. 
It would have bene obvious to adapt Hubacker in view of Evans to provide the double bend configuration such that said first and second end sections thereof extend at respective angles relative to said main section generally away from one another, said main section extending along a longitudinal axis that is inclined 6relative to the rotating axis of said door, at least one of said first end section or said second end section of said cable tube being rotatable relative to said longitudinal axis of said main section upon rotation of said door about the rotating axis thereof for preventing or minimizing bending and flexing of the cable, which decreases fraying and rubbing, thereby increasing the life of the cables. 
	Regarding claim 18, Hubacker discloses, a cable channel (48) attached or attachable to the door frame (35) for guiding a first section of the cable (34-36),
	Regarding claim 19, Hubacker discloses, the figures show the first end (32) of the cable tube being parallel to the door panel when the door is closed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


2/10/2021